Citation Nr: 0608914	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  00-05 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C, claimed as a result of a 
blood transfusion performed by the Department of Veterans 
Affairs (VA) during a period of hospitalization.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The matter was previously before the Board in November 2001 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The claim has been returned to the Board and is now 
ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran had a positive hepatitis C antibody upon his 
admission to Dallas VAMC in May 1992.

3.  The blood transfusion performed by the Dallas VAMC in May 
1992 did not result in the veteran contracting hepatitis C.  

4.  There is no evidence of record that the proximate cause 
of the veteran's hepatitis C was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the VA's part in furnishing the blood transfusion 
in May 1992. 




CONCLUSIONS OF LAW


1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for hepatitis C, claimed as a result of a blood 
transfusion performed by VA during a period of 
hospitalization, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with letters, which meet the notification 
requirements of the VCAA, including letters dated February 
2002 and November 2004, prior to readjudicating his claim in 
the August 2005 supplemental statement of the case (SSOC).  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

First, while notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, notices 
were provided by the AOJ pursuant to the November 2001 Board 
remand, and the content of the notices fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the last VCAA notice was provided, the 
claim was readjudicated in the August 2005 SSOC provided to 
the veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument over the years in support of his claim.  

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Id.  The Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the November 2004 
letter as to what kinds of evidence was needed to 
substantiate the claim for hepatitis C under the provisions 
of 38 U.S.C.A. § 1151.  The veteran was informed that 
evidence necessary to substantiate his claim was that, as a 
result of VA hospitalization, medical or surgical treatment, 
examination, or training he had (1) an additional disability 
or disabilities or (2) an aggravation of an existing injury 
or disease AND the disability was the direct result of VA 
fault such as carelessness, negligence, lack of proper skill, 
or error in judgment, or not a reasonably expected result or 
complication of VA care or treatment, or the direct result of 
participation in VA Vocational Rehabilitation and Employment 
or compensated work therapy program.
Moreover, the December 1999 rating decision, the February 
2000 statement of the case (SOC), and the August 2001 and 
August 2005 SSOCs sufficiently notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

In the November 2004 letter, the veteran was specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertained to the claim; thus, 
the Board finds that he was fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, since the 
claim is being denied, no effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not having been notified about evidence needed to support 
a claim for a certain effective date for an award of 
benefits.  Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006).

Service medical and personnel records, VA outpatient 
treatment and hospitalization records, and reports of VA 
examination have been obtained in support of the claim on 
appeal.  The veteran denied the opportunity to present 
personal testimony in support of his claim.  See VA Form 9 
dated in March 2000.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Analysis

The veteran contends that he incurred hepatitis C as a result 
of VA hospitalization and surgical/medical treatment.  
Specifically, he asserts that he contracted hepatitis C in 
May 1992 when an esophagogastroduodenoscopy (EGD) and 
variceal banding times nine performed by the Dallas, Texas, 
VA Medical Center (VAMC), necessitated a blood transfusion. 

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 
38 U.S.C.A. § 1151 made by Pub. L. 104-204 require a showing 
that the VA hospitalization or treatment in question not only 
resulted in additional disability but that the proximate 
cause of such additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing such 
treatment, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable.  
The amendments apply to claims for compensation under 38 
U.S.C.A. § 1151, which were filed on or after October 1, 
1997.   See VAOPGCPREC 40-97.  The veteran filed his claim 
under 38 U.S.C.A. 
§ 1151 in November 1998, and so the amendments to 38 U.S.C.A. 
§ 1151 apply in his case.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from or were intended to result from 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3) (2004).  

The regulations implementing 38 U.S.C.A. § 1151 were recently 
amended effective September 2, 2004.  See 69 Fed. Reg. 45,426 
(August 3, 2004).  As the relevant evidence in this case pre-
dates September 2, 2004, the amended regulations do not apply 
to the veteran's appeal.

The veteran claims hepatitis C was first diagnosed in 1993, 
shortly after the blood transfusion.  In a November 2004 
questionnaire, the veteran denied such risk factors for 
contracting hepatitic C as use of intravenous drugs, 
intranasal cocaine, high-risk sexual activity, hemodialysis, 
tattoos or body piercing, sharing toothbrushes or razor 
blades, and acupuncture with non-sterile needles.  He has 
also denied having been a healthcare worker and exposed to 
any contaminated blood or fluids.  The Board notes that a 
November 1998 VA outpatient treatment record noted such risk 
factors as a blood transfusion prior to 1985 and intravenous 
drug use with needle sharing.

A review of the record discloses in May 1991 the veteran had 
positive Hepatitis A serology and a history of alcoholism.  
In May 1992, the veteran was admitted to the intensive care 
unit (ICU) at the Dallas VAMC for management of an upper 
gastrointestinal (UGI) bleed.  He presented to the emergency 
department with six episodes of hematemesis.  Two more 
episodes were experienced in the emergency room.  Lab work 
performed on the day of admission noted the veteran was 
positive for the hepatitis C virus.  An emergency EGD 
performed in the ICU revealed multiple esophageal varices.  
During the course of treatment, the veteran received 3 units 
of packed red blood cells and two units of fresh frozen 
plasma.  Thereafter, the veteran had no further bleeding and 
his hematocrit stabilized at 31 from a low of 26.8 on 
presentation. 

The veteran was again hospitalized in July 1995 for an UGI 
bleed secondary to esophageal varices.  An EGD with 
sclerotherapy was performed.  He received 2 units of fresh 
frozen plasma for coagulopathy and 1 unit of packed red blood 
cells secondary to declining blood values with hydration.  It 
was noted he had a history of hepatic cirrhosis secondary to 
alcohol.  The treatment providers also noted a history of 
hepatitis C, thus ruling out an earlier argument of the 
veteran that hepatitis C was contracted during the blood 
transfusion in either 1992 or 1995.  

During VA stomach examination in October 1995, the veteran 
was diagnosed with cirrhosis of the liver secondary to 
chronic alcohol abuse, anemia, pancytopenia, status post 
ascites, hyperalbuminemia, and status post multiple EGD's and 
sclerae therapy, the last being noted above in July 1995.  
Hepatitis C and end stage liver disease were diagnosed upon 
VA hospitalizations in October 1998, July 1999, and September 
1999.

In December 1999, the veteran's claims folder was reviewed in 
order to address a question posed by the Muskogee RO, i.e. 
whether it was at least as likely as not that the veteran 
contracted hepatitis C as a result of a blood transfusion at 
the Dallas VAMC in May 1992.  The examiner opined it was not 
possible to give a definitive answer based upon the 
information provided at that time.  Specifically, she 
indicated she had no information regarding possible risk 
factors for hepatitis C.  The examiner did note however, that 
most hospitals and blood institutions were doing screening of 
blood specimens for hepatitis C by 1992, thus making it less 
likely that the veteran contracted hepatitis C during that 
hospitalization.  

She also noted the veteran's long history of alcoholism and 
that he had cirrhosis of the liver prior to 1992.  The 
examiner further stated that the complications of liver 
failure, i.e. the esophageal varices, led to the necessity of 
the blood transfusion.  The liver disease was opined to be in 
a well-advanced state prior to the transfusion.  Finally, the 
examiner concluded that based on the evidence presented to 
her, the Dallas VAMC performed heroic care on an emergent 
basis, which very possibly was life saving.

VA outpatient treatment records dated in August 1999, 
specifically a Liver Transplant Psychosocial Evaluation noted 
the veteran had surgery for a ruptured appendix at age 5 and 
that possibly a blood transfusion was performed during that 
time.  In August 2000, the liver transplant was performed. 

A November 2004 letter from a physician at the transplant 
center in Nashville, Tennessee, noted the veteran was 
transplanted on August 5, 2000, because he suffered with 
hepatitis C.  Resulting complications included an early 
episode of acute rejection, elevations of liver enzymes, pain 
issues due to anti-rejection medications, and hypertension. 

Finally, in June 2005, the veteran's claims folder was again 
reviewed for the express purpose of rendering an opinion as 
to whether the veteran contracted hepatitis C from a blood 
transfusion performed by VA.  The examiner noted the veteran 
was admitted to the Dallas VAMC in May 1992 for an acute UGI 
bleeding.  The blood transfusion was noted.  The examiner 
also indicated that at the time of the veteran's admission he 
had a positive hepatitis C antibody and thus, making it 
reasonable to conclude the veteran already had decompensated 
cirrhosis of the liver at the time of the admission.  The 
examiner noted the veteran denied any risk factors in 
November 2004.  The appendectomy performed at age 5 was also 
noted.  The examiner stated though it was unclear whether the 
veteran was transfused, it was reasonable to conclude he was 
transfused at the time of the appendectomy.

The examiner set forth the following facts in rendering his 
opinion: the veteran had esophageal varices presumed to be 
due to cirrhosis; the veteran had a long standing history of 
alcohol consumption prior to 1992; there was documented use 
of marijuana as evidence in the urine screen for 40 liter 
substance; the veteran had a surgical removal of the appendix 
at age 5; the transfusion in 1992 was considered safe because 
routine compulsory blood testing with sensitive hepatitis C 
test was instituted by the federal government after 1990; 
blood transfusions after 1990 were considered safe with very 
low risk of contracting hepatitis C; and the veteran had a 
positive hepatitis C antibody on May 20, 1992, at the time of 
his admission to the Dallas VAMC.  The examiner stated it 
could be said with absolute certainty that the veteran had 
pre-existing hepatitic C infection at the time of his 
admission in 1992 and thus, the blood transfusion he received 
could not have been responsible for the positive hepatitis C 
antibody test as it took at least six months to build a 
positive antibody response.  He further indicated it was 
quite reasonable to presume the veteran had hepatitis C at 
least six months or greater prior to receiving his blood 
transfusion.  The examiner suspected hepatitis C for a much 
longer time given the veteran's alcohol consumption, which 
significantly accelerated the process of developing of 
cirrhosis of the liver. 

Therefore, based on the evidence delineated above, the blood 
transfusion performed by the Dallas VAMC in May 1992 did not 
result in the veteran contracting hepatitis C.  Further, the 
veteran has presented no evidence that the proximate cause of 
hepatitis C was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
VA's part in furnishing the blood transfusion.  See 
38 U.S.C.A. § 1151. 

The only evidence supporting the veteran's claim is his own 
statements.  While the Board sympathizes with the veteran and 
recognizes that he has suffered from serious health 
conditions, he is competent to testify only as to matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise such 
questions of medical diagnosis and medical causation. 
Therefore, his opinions on the medical issues in this case 
lack probative value.  See 38 C.F.R. § 3.159(a) (2005); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the preponderance of the credible evidence of record 
is against the veteran's claim for compensation under 
38 U.S.C.A. § 1151, and entitlement to that benefit is 


not established.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C, claimed as a result of a 
blood transfusion performed by VA during a period of 
hospitalization is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


